Title: To James Madison from David Montague Erskine, 18 November 1808
From: Erskine, David Montague
To: Madison, James



Sir,
Washington, Nov. 18, 1808

I have the Honor to inform You that I have received a Letter from Sir Alexander Cochrane Commander in Chief of His Majesty’s Ships on the Leeward Island Station, enclosing a printed Copy of a Proclamation which he had caused to be issued, pursuant to Orders signified to him by the Lords Commissioners of His Majesty’s Admiralty, whereby the French Leeward Carribean Islands are declared in a State of strict Naval Blockade.
I have now the Honor to transmit to You a Copy of that proclamation which I have compared with that which was sent to Me by Sir Alexander Cochrane.  With Sentiments of the highest Respect and Consideration, I have the Honor to be, Sir, Your most obedient humble Servant

D. M. Erskine

